Attorney Grievance Commission of Maryland v. Thomas McCarthy, Jr., Misc. Docket AG
No. 72, September Term, 2019

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Court of Appeals
disbarred attorney who, among other things, failed to file opening brief, appendix, or
motion to extend time on behalf of company that attorney represented, resulting in
dismissal of appeal, failed to inform owner of company of missed filing deadlines and
dismissal of appeal, knowingly and intentionally misrepresented to owner of company that
he was working on reinstating appeal, and failed to provide timely and complete responses
to Bar Counsel’s requests for information and documentation. Such conduct violated
Maryland Attorneys’ Rules of Professional Conduct (“MARPC”) 1.3 (Diligence), 1.4(a)(2)
(Keeping Client Reasonably Informed), 1.4(a)(4) (Consulting with Client About
Limitation on Attorney’s Conduct), 1.4(b) (Explaining Matter to Client), 1.16(a)(1)
(Terminating Representation), 5.5(a) (Unauthorized Practice of Law), 5.5(b)(2)
(Misrepresenting that Attorney is Admitted), 8.1(b) (Failing to Respond to Lawful Demand
for Information), 8.4(b) (Criminal Act), 8.4(c) (Dishonesty, Fraud, Deceit, or
Misrepresentation), 8.4(d) (Conduct that is Prejudicial to Administration of Justice), and
8.4(a) (Violating MARPC).
     Circuit Court for Anne Arundel County
     Case No. C-02-CV-20-000745

     Argued: April 9, 2021
                                                                                         IN THE COURT OF APPEALS

                                                                                              OF MARYLAND

                                                                                           Misc. Docket AG No. 72

                                                                                             September Term, 2019
                                                                                   ______________________________________

                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                      v.

                                                                                          THOMAS MCCARTHY, JR.
                                                                                   ______________________________________

                                                                                             Barbera, C.J.
                                                                                             McDonald
                                                                                             Watts
                                                                                             Hotten
                                                                                             Getty
                                                                                             Booth
                                                                                             Biran,

                                                                                                   JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Watts, J.
                                                                                   ______________________________________

                                                                                             Filed: May 27, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2021-05-27 10:55-04:00




Suzanne C. Johnson, Clerk
       This attorney discipline proceeding involves an attorney who, among other

instances of misconduct, failed to file an opening brief, an appendix, or a motion to extend

time on behalf of a company in an appeal, resulting in the appeal being dismissed, and

made a knowing and intentional misrepresentation to the owner of the company that he

was working to have the appeal reinstated.

       Thomas McCarthy, Jr., Respondent, a member of the Bar of Maryland, was retained

by Jonathan B. Radding to represent his company, View Point Medical Systems, LLC

(“View Point”), which was the appellant in an appeal before the United States Court of

Appeals for the Fourth Circuit. The underlying case began as a breach of contract action

in the Circuit Court for Baltimore City in which View Point was the plaintiff and the

defendant in the lawsuit had the case removed to the United States District Court for the

District of Maryland. On appeal, McCarthy failed to file an opening brief, an appendix, or

a motion to extend time on View Point’s behalf, resulting in dismissal of the appeal.

McCarthy knowingly and intentionally misrepresented to Radding that he was working on

reinstating the appeal and briefing schedule. In actuality, McCarthy never drafted or filed

a motion to reinstate the appeal or took any other steps to protect View Point’s claim.

Radding caused a complaint against McCarthy to be filed with Bar Counsel.1 Bar Counsel

made numerous requests for information and documentation, to which McCarthy

knowingly and intentionally failed to provide timely and complete responses.



       1
        Radding, a person who had suffered a brain injury, requested from Bar Counsel
assistance in completing the complaint form. An investigator for Bar Counsel telephoned
Radding and transcribed the complaint.
      On February 24, 2020, on behalf of the Attorney Grievance Commission, Petitioner,

Bar Counsel filed in this Court a “Petition for Disciplinary or Remedial Action” charging

McCarthy with violating Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”)

and Maryland Attorneys’ Rules of Professional Conduct (“MARPC”)2 1.3 (Diligence),

1.4(a)(1) (Informing Client Regarding Informed Consent), 1.4(a)(2) (Keeping Client

Reasonably Informed), 1.4(a)(4) (Consulting with Client About Limitation on Attorney’s

Conduct), 1.4(b) (Explaining Matter to Client), 1.16(a)(1) (Terminating Representation),

5.5(a) (Unauthorized Practice of Law), 5.5(b)(2) (Misrepresenting that Attorney is

Admitted), 8.1(b) (Failing to Respond to Lawful Demand for Information), 8.4(b)

(Criminal Act), 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation), 8.4(d) (Conduct

that is Prejudicial to Administration of Justice), and 8.4(a) (Violating MLRPC or MARPC).

On March 4, 2019, this Court designated the Honorable Glenn L. Klavans (“the hearing

judge”) of the Circuit Court for Anne Arundel County to hear the attorney discipline

proceeding.

      On August 7, 2020, in this disciplinary proceeding, Bar Counsel filed a Notice of

Service of Discovery Material, stating that, on August 1, 2020, through a process server,

Bar Counsel had served on McCarthy interrogatories, a request for production of

documents, and a request for admission of facts and genuineness of documents. Under the



      2
        Effective July 1, 2016, the MLRPC were renamed the MARPC and relocated to
Title 19 of the Maryland Rules, without substantive change. The misconduct at issue
occurred both before and after this change. In this case, after identifying the MLRPC and
MARPC that Bar Counsel charged McCarthy with violating, we will refer only to the
MARPC.

                                          -2-
Maryland Rules, responses to the discovery requests were due on August 31, 2020, thirty

days after the service of the discovery requests.3 In the request for admissions, Bar Counsel

asked McCarthy to admit the genuineness of twenty-eight attached exhibits4 and to admit

the following facts:

       1. You were admitted to the Bar of the State of Maryland on June 14, 1989.

       2. At all times relevant herein, you maintained an office for the practice of
       law in Anne Arundel County, Maryland.

           Representation of Jonathan B. Radding and View Point Medical
                                   Systems, LLC

       3. In January 2014, Jonathan B. Radding suffered a brain injury.

       4. Mr. Radding’s injury causes him to experience overstimulation of brain
       function, affects his short-term memory and affects his ability to converse
       for lengthy periods of time.

       5. Beginning in or about 2002, Mr. Radding owned View Point Medical
       Systems, LLC (“View Point”). View Point was a healthcare technology
       company.

       6. In 2009 View Point began generating sales leads for Athena Health, Inc.
       (“Athena”).


       3
          Responses to interrogatories, requests for production, and requests for admission
are due “within 30 days after service of the” interrogatories or requests “or within 15 days
after the date on which that party’s initial pleading or motion is required, whichever is
later.” Md. R. 2-421(b) (governing responses to interrogatories), 2-422(c) (governing
responses to requests for production), 2-424(b) (governing responses to requests for
admissions). Here, thirty days after the service of the discovery requests was August 31,
2020, which was later than fifteen days after the answer to the Petition for Disciplinary or
Remedial Action was due on May 5, 2020.
        4
          The twenty-eight attached exhibits included documents such as the docket entries
from the United States District Court for the District of Maryland and the United States
Court of Appeals for the Fourth Circuit for View Point’s case, text message exchanges
between McCarthy and Radding, and letters from Bar Counsel to McCarthy concerning
Radding’s complaint and requesting that McCarthy provide information.

                                            -3-
7. On February 25, 2013, View Point filed a lawsuit against Athena in the
Circuit Court for Baltimore City alleging breach of contract.

8. On May 2, 2013, Athena removed the matter to the U.S. District Court for
the District Court of Maryland.

9. At the time the matter was removed to the U.S. District Court, View Point
was represented by Stephen Snyder, Esquire, Julia R. Arfaa, Esquire and
Gary A. Wais, Esquire.

10. On December 2, 2014, Mr. Radding retained your brother, Brennan C.
McCarthy, Esquire of Brennan McCarthy and Associates to represent View
Point.

11. On December 4, 2014, Brennan McCarthy, entered his appearance in the
U.S. District Court as successor counsel for View Point.

12. In early January 2015, you began assisting in the representation of View
Point and served as the main point of contact for Mr. Radding.

13. On February 18, 2016, Judge J. Frederick Motz granted Athena’s Motion
for Summary Judgment.

14. On March 1, 2016, Brennan McCarthy terminated his attorney-client
relationship with View Point and Mr. Radding.

15. On March 17, 2016, Brennan McCarthy filed a Notice of Appeal to the
U.S. Court of Appeals for the Fourth Circuit to protect View Point’s interests.

16. On March 18, 2016, the court entered a Briefing Order directing View
Point to file its opening brief and appendix by April 27, 2016.

17. On or about February 20, 2016, View Point retained you to represent it
in the Fourth Circuit.

18. On April 15, 2016, you entered your appearance and filed the required
Disclosure of Corporate Affiliations and Docketing Statement.

19. On May 2, 2016, the court entered an Order extending the briefing
schedule and directing View Point to file its opening brief and appendix by
June 2, 2016.

20. On June 2, 2016, you emailed counsel for Athena about requesting a


                                     -4-
mutual 8-day extension to the briefing schedule. You suggested extending
View Point’s filing deadline to June 9, 2016.

21. Opposing counsel agreed to an extension of the briefing schedule.

22. On June 7, 2016, you again emailed Athena’s counsel about extending
the briefing schedule and suggested moving View Point’s filing deadline to
June 13, 2016.

23. On June 8, 2016, with the consent of Athena’s counsel, you sent an
emailed the Chief Circuit Mediator to request assistance in seeking to modify
the briefing schedule. You explained that View Point’s brief was due on
June 2, 2016, but “that it requires additional time to complete and file its
brief” and sought an extension until June 13, 2016.

24. On June 8, 2016, a Rule 45 Notice was sent to you. The Notice stated
that the court had not received the required opening brief and appendix, and
that the case would be dismissed for failure to prosecute if the brief and a
motion to extend the filing time were not filed by June 23, 2016.

25. On June 22, 2016, you and Mr. Radding exchanged the following text
messages:

[Mr. Radding]: Whatever is going on in the court of appeals you can update
me with two sentences about the whole thing. I would like to know what is
going on so could you please give me an update thank you[.]

[You]: Jon for God’s sake I am drafting and filing the brief and record
extract. I will send you copy’s [sic] once filed. There is no further update
possible.

26. On June 23, 2016, Mr. Radding texted you: “Tom are we alive because I
thought today was the very last day. When you get the strength to type back
please get in touch and let me know how it went thank you[.]”

27. On June 24 and 25, 2016, you replied to Mr. Radding with the same
message: “Sorry, I can’t talk right now.”

28. At some time prior to June 24, 2016, you, without Mr. Radding’s
knowledge, determined that Mr. Radding was not competent to participate in
the litigation, and you made the decision to not file the brief. Mr. Radding
was scheduled to have surgery around this time, and you believed that
following the surgery, Mr. Radding would then be competent to participate


                                    -5-
in on-going litigation.

29. You failed to file an opening brief or request an extension of time and on
June 24, 2016, the Fourth Circuit dismissed the appeal for failure to prosecute
pursuant to Local Rule 45.

30. You failed to advise Mr. Radding of the July 24, 2016 order.

31. On July 27, 2016, Mr. Radding sent a text message to you: “Is the case
against athenahealth [sic] still in the court of appeals?”

32. On June 28, 2016, you replied to Mr. Radding stating: “Sorry, I can’t talk
right now.”

33. On August 4, 2016, Mr. Radding sent you a series of text messages
inquiring about the status of the appeal and the dismissal for failure to file a
brief.

34. You replied to Mr. Radding stating: “I can call you in about half hour
[sic] – working on reinstating the case and modified briefing schedule[.]”

35. You knowingly and intentionally misrepresented to Mr. Radding that you
were “working on reinstating” the appeal.

36. You failed to draft or file any motion to reinstate the appeal or take any
steps to protect View Point’s claim.

                          Radding Foreclosure Matter

37. Beginning in March 2015, Mr. Radding’s home was the subject of a
foreclosure action in the Circuit Court for Anne Arundel County. Mr.
Radding retained Dallas Houston, Esquire to represent him in the matter.

38. On June 2, 2015, via email, Mr. Radding authorized Ms. Houston to
contact you as his personal attorney with any and all information regarding
the foreclosure.

39. You were included on emails between Mr. Radding and Ms. Houston,
and on occasion you would communicate directly with Ms. Houston
regarding the matter.

40. On or about September 5, 2015, Mr. Radding terminated his attorney-
client relationship with Ms. Houston.


                                     -6-
41. On February 17, 2016, Brennan McCarthy filed a Chapter 13 Bankruptcy
Petition on behalf of Mr. Radding to stay the foreclosure case.

42. On March 10, 2016, the bankruptcy case was dismissed.

43. On July 1, 2016, the mortgage holder filed a Motion to Re-Open the
foreclosure proceeding.

44. On March 24, 2016, the Court of Appeals of Maryland temporarily
suspended you from the practice of law in Maryland for non-payment of the
annual assessment of the Client Protection Fund. You remained temporarily
suspended until February 16, 2017.

45. Between July 2016 and January 2017, you provided Mr. Radding with
legal advice and guidance in his foreclosure matter, including reviewing the
Motion to Re-Open, speaking to a representative of the mortgage serving
company and providing guidance on completing and filing a loss mitigation
package to delay the foreclosure.

                        Bar Counsel Investigation

46. In October 2017, Mr. Radding contacted the Office of Bar Counsel about
filing a complaint. Mr. Radding explained that due to his disability, he
required assistance with completing the complaint form. An investigator
from Bar Counsel’s Office, Marc Fiedler, contacted Mr. Radding by
telephone and transcribed the complaint. Mr. Radding provided Investigator
Fiedler with links to his Google Drive that included copious documents and
communications in connection with his complaint.

47. On July 25, 2018, Bar Counsel wrote to you, provided you with specific
questions about your representation of Mr. Radding, and requested a written
response by August 15, 2018.

48. You failed to provide a timely response to Bar Counsel’s July 25, 2018
letter.

49. On September 5, 2018, you requested an extension of the time to submit
your written response.

50. Bar Counsel granted your extension request and directed you to provide
your written response by September 19, 2018.



                                   -7-
51. You failed to provide Bar Counsel with a response by the September 19,
2018 deadline.

52. On October 4, 2018, Bar Counsel wrote to you and requested a written
response to specific questions about the representation of Mr. Radding.

53. You failed to respond to Bar Counsel’s October 4, 2018 letter.

54. On November 29, 2018, Bar Counsel notified you that the matter had
been docketed for further investigation and requested information be
provided by December 10, 2018.

55. The Respondent failed to respond to Bar Counsel’s November 29, 2018
letter.

56. On December 21, 2018, Bar Counsel Investigator Cheryl Trivelli
interviewed you at Bar Counsel’s office.

57. On January 8, 2019, you provided a partial response to Bar Counsel’s
correspondence but failed to provide responses to all of Bar Counsel’s
specific questions regarding the matter.

58. On March 6, 2019, Bar Counsel wrote to you and enclosed a subpoena to
appear for a statement under oath on March 21, 2019 at 11:00 a.m. The
March 21 date had been cleared with you in advance.

59. On March 21, 2019 at 10:33 a.m., you contacted Bar Counsel by
telephone and email and requested the statement under oath be postponed to
allow you to retain counsel.

60. The statement under oath was rescheduled for April 4, 2019 at 11:00 a.m.
with your consent.

61. On the morning of April 4, 2019, at 11:11 a.m. you emailed Bar Counsel
a document entitled, “Chronology of Representation of Viewpoint Medical
Systems, LLC and Jonathan B. Radding.”

62. You appeared the morning of April 4, 2019, without counsel, for the
statement under oath.

63. During the statement under oath, you admitted that you had not provided
a complete response to Bar Counsel and stated: “But I have some hope that
in the next couple of days I’ll have the full response to you, to accompany


                                   -8-
       the-and I sent to you today, the chronology, because that’s sort of the big
       background.”

       64. You failed to provide any further response to Bar Counsel.

       65. On May 3, 2019, Bar Counsel wrote to you again and requested a
       response by May 10, 2019. Bar Counsel sent the letter by mail and email.

       66. On May 3, 2019, you confirmed receipt of Bar Counsel’s emailed
       correspondence.

       67. You failed to respond to Bar Counsel’s May 3, 2019 letter.

       68. You have never provided Bar Counsel with a complete written response
       to Bar Counsel’s specific questions concerning your representation of Mr.
       Radding.

       69. The factual averments contained in the attached Exhibit 21 are true and
       correct.[5]

(Alterations other than footnote in original).

       On September 4, 2020—four days after responses to the discovery requests were

due—Bar Counsel e-mailed McCarthy, stating that responses to the discovery requests had

not been received and asking when McCarthy would provide them. McCarthy did not

respond to Bar Counsel’s e-mail. In a letter dated September 22, 2020, Bar Counsel

advised McCarthy that unless he provided responses to the discovery requests by

September 30, 2020, sanctions would be requested. On September 30, 2020, McCarthy e-

mailed Bar Counsel, stating that he would try to have the responses completed within the

“next several days[.]” On October 1, 2020, Bar Counsel e-mailed McCarthy, stating that

Bar Counsel would move for sanctions because responses to the discovery requests were


       5
       Exhibit 21 was a memorandum in which Trivelli summarized her December 21,
2018 interview of McCarthy.

                                            -9-
more than thirty days past due and would consider withdrawing the motion for sanctions if

and when McCarthy provided responses to the discovery requests.

      On October 5, 2020, McCarthy provided Bar Counsel with a response to the

interrogatories and a response to the request for production. In each response, under the

heading “General Objection[,]” McCarthy alleged that Bar Counsel had failed to comply

with service under Maryland Rule 1-321(a), which governs service of papers filed after the

original pleading, and that his response was provided without waiving the objection.

Specifically, McCarthy stated that Bar Counsel “sought to provide the Respondent with its

discovery requests as electronic files on an external media drive, requiring Respondent to

safely access the files through an independent computer, and to then create his own copies

of the requests[.]” McCarthy contended that service of discovery requests via an “external

media drive” failed to comply with Maryland Rule 1-321(a).

      In response to the request for production of documents, McCarthy noted that Bar

Counsel had requested that responsive documents be produced for inspection and copying

at the Attorney Grievance Commission’s office within thirty days. McCarthy stated “that

a very large volume of documents responsive to the Requests exist in electronic form, on

Google Drive and similar storage platforms, and either are not amenable to production at

Petitioner’s office, or only at unnecessary and unreasonable expense.” McCarthy proposed

that the parties agree to a “reasonable and appropriate method” to permit Bar Counsel’s

access to the electronically stored information to be produced in discovery. In the answer

to an interrogatory asking McCarthy to “[i]dentify each person, other than a person

intended to be called as an expert witness at trial, having discoverable information that


                                          - 10 -
tends to support a position that [McCarthy] ha[d] taken or intend[ed] to take in this action

and state the subject matter of the information possessed by that person[,]” McCarthy

responded: “Brennan McCarthy, Wendy Hartman, Thomas Ryan McCarthy, Catherine C[.]

McCarthy, Patrick McCarthy, and Mr. Radding’s health care providers.”

        On October 22, 2020, Bar Counsel e-mailed McCarthy and asked that he provide

the information necessary to view on Google Drive the electronic documents that he

mentioned in the response to the request for production of documents. Bar Counsel also

asked McCarthy to state the subject matter of the information possessed by the individuals

whom McCarthy listed in the answer to the interrogatory regarding people with

discoverable information other than expert witnesses and to identify the healthcare

providers referred to in the answer. Bar Counsel noted that McCarthy still had not provided

a response to the request for admissions and stated that Bar Counsel would move for

sanctions and move to shorten time to respond unless McCarthy responded by October 26,

2020.

        On November 4, 2020, Bar Counsel filed with the hearing judge a motion for

sanctions and a motion to shorten the time in which McCarthy could respond to the motion

for sanctions to within five days of an order granting the motion to shorten time. In the

motion for sanctions, Bar Counsel advised that McCarthy had failed to provide any of the

discovery materials requested in Bar Counsel’s October 22, 2020 e-mail. Bar Counsel

requested that the hearing judge impose sanctions in the form of not allowing McCarthy to

present any documents at the disciplinary hearing, not allowing him to testify except as to

mitigation, and otherwise precluding him from calling witnesses. Alternatively, Bar


                                           - 11 -
Counsel requested that if the hearing judge declined to impose sanctions, the hearing judge

issue an order compelling McCarthy to provide the requested discovery materials within

five days of the order. In addition, Bar Counsel requested that the hearing judge order that

the facts and genuineness of the documents referred to in the request for admissions be

deemed admitted pursuant to Maryland Rule 2-424. McCarthy failed to file a response or

opposition to the motion for sanctions. On November 6, 2020, McCarthy provided Bar

Counsel with a response to the request for admissions.

       On November 24, 2020, the hearing judge issued a memorandum opinion and order

granting the motion for sanctions. The hearing judge found that McCarthy “failed, after

proper service, to timely or properly respond to discovery requests[.]” The hearing judge

determined that McCarthy “engaged in a continuing pattern of delay and avoidance in

complying with his discovery obligations” and stated that McCarthy’s actions were similar

to the misconduct in which he had allegedly engaged. The hearing judge found that

McCarthy’s “discovery failures [were] purposeful and willful, designed to prejudice the

Petitioner and hinder the Court in the orderly progress of this matter.” The hearing judge

ordered that the facts and genuineness of the documents referred to in the request for

admission were deemed admitted. The hearing judge precluded McCarthy from presenting

any evidence that contradicted the facts or the documents referred to in the request for

admissions or that contradicted the averments in the Petition for Disciplinary or Remedial




                                           - 12 -
Action.6 The hearing judge allowed McCarthy to testify only about mitigation and

precluded him from calling witnesses except as to mitigation.

       On November 30, 2020—the date on which the disciplinary hearing was scheduled

to occur—before 8:00 a.m., McCarthy filed with the hearing judge “Respondent’s Verified

Motion to Reconsider and to Vacate Order of November 24 2020 Imposing Sanctions” and

“Respondent’s Verified Motion to Strike Petitioner’s Notice of Discovery Materials[.]” In

both motions, McCarthy contended that service of the discovery requests via a “zip drive”

or “thumb drive” failed to comply with Maryland Rule 1-321(a), which he argued requires

service of paper copies. In the motion for reconsideration, McCarthy argued that, because

Bar Counsel failed to properly serve the request for admissions, the hearing judge was not

permitted to order that the facts and genuineness of the documents referred to in the request

for admissions were deemed admitted. With respect to the interrogatories and request for

production of documents, in addition to raising the issue concerning service, McCarthy

argued that, under Maryland Rule 2-432(a), which governs motions for sanctions, Bar

Counsel was not entitled to seek sanctions because the hearing judge had not issued an

order to compel and he had responded to the interrogatories and the request for production.


       6
         Although Bar Counsel requested in the motion for sanctions that the hearing judge
strike the answer to the Petition for Disciplinary or Remedial Action and order that the
averments in the petition were deemed admitted, the hearing judge did not do so. Under
Maryland Rules 19-724(c), 2-613, and 2-323(e), the averments in a petition for disciplinary
or remedial action are deemed admitted where a hearing judge issues an order of default
on the ground that the attorney has failed to timely file an answer to the petition. See
Attorney Grievance Comm’n v. Milton, 467 Md. 433, 437 n.2, 225 A.3d 415, 418 n.2
(2020). In this case, the hearing judge did not issue an order of default or order that the
averments in the Petition for Disciplinary or Remedial Action be deemed admitted but
ordered that McCarthy could not present evidence that contradicted the averments.

                                           - 13 -
       Later that morning, when the hearing began, McCarthy requested that the hearing

judge address the motion for reconsideration. The hearing judge asked McCarthy why he

should reconsider the grant of the motion for sanctions when McCarthy had failed to file a

response or opposition to the motion. McCarthy stated that, in light of the responses to the

discovery requests, he did not think that a response to the motion for sanctions was

necessary. When answering additional questions by the hearing judge, McCarthy stated

that he was only able to access the discovery requests on the thumb drive at “a computer

shop” and that the files were Microsoft Word documents. Bar Counsel stated that the files

were actually PDFs, that McCarthy had not indicated that accessing the discovery requests

on the thumb drive would be a problem, and that, if he had encountered any trouble with

the thumb drive, he could have contacted Bar Counsel, who “would have provided some

alternate method.” McCarthy reiterated that Maryland Rule 1-321(a) requires that paper

copies be served and stated that he expended time and money printing the discovery

requests.

       The hearing judge denied the motion for reconsideration, stating:

               Mr. McCarthy, this is what I’m trying to understand is you’re talking
       about a thumb drive which universally fits into almost every laptop or
       desktop computer made that that the U in the U[SB] connection is universal
       in one of two formats, either Word or PDF which are also ubiquitous which
       are commonly accessible instantly. And it should have taken minimal, if any,
       delay for you to access that drive. And you raise this issue post-motion for
       the first time today.
               I’m going to deny your motion. I believe proper and substantial
       compliance with the rules were undertaken and you were properly served.




                                           - 14 -
       So your motion for reconsideration is denied.[7]

       After the hearing judge denied the motion for reconsideration, the disciplinary

hearing proceeded. Bar Counsel’s case consisted of offering into evidence a document that

was approximately 900 pages long, and that was comprised of the request for admissions

and the twenty-eight attached exhibits. Over McCarthy’s objection, the hearing judge

admitted the document into evidence. The only witness at the evidentiary hearing was

McCarthy, who testified about mitigation.

       On January 20, 2021, the hearing judge filed in this Court an opinion including

findings of fact and conclusions of law, determining that McCarthy had violated MARPC

1.3, 1.4(a), 1.4(b), 1.16(a)(1), 5.5(a), 5.5(b)(2), 8.1(b), 8.4(b), 8.4(c), 8.4(d), and 8.4(a).

       On February 9, 2021, in this Court, McCarthy filed “Respondent’s Exceptions to

Circuit Court’s Findings of Fact and Conclusion[s] of Law[.]” In his exceptions, McCarthy

states that he excepts to the hearing judge’s findings and conclusions because he was

denied the opportunity to present a defense. McCarthy requests that we designate a new

hearing judge and order a new evidentiary hearing, at which he would be permitted to

present evidence in defense of Bar Counsel’s allegations. McCarthy contends that, under

Maryland Rule 2-432(a), the hearing judge erred in granting the motion for sanctions

because Bar Counsel did not file a motion to compel and because he had already responded

to the interrogatories and request for production. McCarthy argues that the hearing judge


       7
        In his opinion, the hearing judge indicated that both the motion for reconsideration
and the motion to strike had been denied on November 30, 2020. A review of the transcript
of the disciplinary hearing, however, reveals that the hearing judge did not rule on the
motion to strike.

                                              - 15 -
erred in ordering that the facts and genuineness of the documents referred to in the request

for admissions were deemed admitted and in granting the motion for sanctions because Bar

Counsel failed to provide service with paper copies of the discovery requests, which he

contends is required by Maryland Rule 1-321(a).

       On April 9, 2021, we heard oral argument. Upon a careful review of the record and

the applicable Maryland Rules, we deny McCarthy’s request for a new evidentiary hearing.

       McCarthy’s contention that the hearing judge erred in granting the motion for

sanctions in the absence of Bar Counsel having first filed a motion to compel does not

warrant a new evidentiary hearing because McCarthy waived or forfeited the contention

and because the hearing judge’s grant of the motion for sanctions did not result in prejudice.

As to waiver or forfeiture, McCarthy failed to file a response or opposition to the motion

for sanctions at any time—whether by the due date for filing a response or before the

hearing judge granted the motion for sanctions on November 24, 2020.               Moreover,

McCarthy did not raise with the hearing judge the necessity of a motion to compel until he

filed the motion for reconsideration on November 30, 2020, the day of the disciplinary

hearing.

       In addition to waiver or forfeiture, the hearing judge’s grant of the motion for

sanctions did not result in prejudice to McCarthy, given that, as discussed below, the facts

and genuineness of the documents referred to in the request for admissions were

automatically deemed admitted pursuant to Maryland Rule 2-424(b) once McCarthy

missed the deadline for responding to the request. Any evidence that McCarthy would

have presented at the disciplinary hearing but for the hearing judge’s grant of the motion


                                            - 16 -
for sanctions would not have negated the facts set forth in the request for admissions that

were deemed admitted by operation of Maryland Rule 2-424(b). For example, at oral

argument in this Court, after being asked whether he could provide a proffer or summary

of the evidence that he would have presented at the disciplinary hearing but for the hearing

judge’s grant of the motion for sanctions, McCarthy stated that he would have presented

evidence of his communications with Radding that would have proven that he did not make

a misrepresentation to Radding. McCarthy also stated that he would have presented

evidence of Radding’s emotional and mental condition, which allegedly precluded him

(McCarthy) from filing an opening brief on View Point’s behalf. The proffered evidence

of communications with Radding would not have voided a finding that McCarthy made a

knowing and intentional misrepresentation to Radding by telling him that he was working

on reinstating the appeal, as that was a fact that was deemed to have been admitted.

Similarly, the proffered evidence of Radding’s emotional and mental condition would have

been of no impact because McCarthy was deemed to have admitted that, without Radding’s

knowledge, he determined that Radding was not competent to participate in the litigation

and decided on his own not to file an opening brief on View Point’s behalf. In addition, it

was already deemed admitted that McCarthy failed to file an opening brief or request an

extension of time to do so and that, on June 24, 2016, the appeal was dismissed and

McCarthy failed to advise Radding of the dismissal.

       We are aware that Maryland Rule 2-432(a), which governs motions for sanctions,

states in pertinent part:

       A discovering party may move for sanctions under Rule 2-433(a), without


                                           - 17 -
       first obtaining an order compelling discovery under section (b) of this Rule,
       if a party or any officer, director, or managing agent of a party or a person
       designated under Rule 2-412 (d) to testify on behalf of a party, fails to appear
       before the officer who is to take that person’s deposition, after proper notice,
       or if a party fails to serve a response to interrogatories under Rule 2-421 or
       to a request for production or inspection under Rule 2-422, after proper
       service.

In other words, under Maryland Rule 2-432(a), “[a] discovering party may move for

sanctions” in two scenarios—where there is an order compelling discovery or where there

is a complete failure to appear for a deposition or to respond to interrogatories or a request

for production or inspection.

       Here, although Bar Counsel requested, as an alternative form of relief in the motion

for sanctions, an order compelling McCarthy to provide the requested discovery materials,

the hearing judge never issued an order compelling discovery. And, when Bar Counsel

filed the motion for sanctions, there had not been a complete failure to respond to the

interrogatories and request for production. To be sure, before Bar Counsel filed the motion

for sanctions, McCarthy responded to the interrogatories and the request for production, as

Bar Counsel readily acknowledged in the motion for sanctions. In this case, though,

McCarthy waived or forfeited any issue as to the propriety of the hearing judge’s grant of

the motion for sanctions by failing to file a response or opposition to the request for

sanctions.

       Similarly, McCarthy is not entitled to a new evidentiary hearing based on his

contention that the hearing judge erred in ordering that the matters referred to in the request

for admissions were deemed admitted and in granting the motion for sanctions because Bar

Counsel failed to effect service as required by Maryland Rule 1-321(a), i.e., Bar Counsel


                                            - 18 -
provided service with a thumb drive instead of paper copies of the request for admissions

and other discovery requests. As with the argument regarding the need for a motion to

compel, McCarthy waived or forfeited this assertion by failing to timely raise it before the

hearing judge.

       McCarthy failed to file a motion challenging the sufficiency of the service of the

request for admissions or the discovery requests8 for that matter at any time in the thirty

days between service on August 1, 2020 and the deadline for responding to the request for

admissions and other discovery requests. As such, the facts and genuineness of the

documents referred to in the request for admissions were automatically deemed admitted

by operation of Maryland Rule 2-424(b) after McCarthy’s failure to timely respond on

August 31, 2020. Maryland Rule 2-424(b) provides in pertinent part:


       8
         For example, McCarthy could have filed a motion to strike service or a motion for
a protective order. McCarthy knew that the thumb drive served upon him contained
discovery requests and a request for admissions because Bar Counsel attached a document
to the thumb drive stating so. In a motion to strike service, McCarthy could have argued
that strict compliance with Maryland Rule 1-321(a) was required. As to a motion for a
protective order, Maryland Rule 2-403(a)(3) provides in pertinent part:

       On motion of a party, a person from whom discovery is sought, . . . for good
       cause shown, the court may enter any order that justice requires to protect a
       party or person from . . . undue burden or expense, including one or more of
       the following: . . . that the discovery may be had only on specified terms and
       conditions, including an allocation of the expenses[.]

In a motion for a protective order, McCarthy could have advised the hearing judge that he
believed he was entitled to paper copies of the discovery requests, contended that printing
them himself was an “undue burden or expense,” and requested an order that discovery
occur with the condition that Bar Counsel provide him with paper copies of the discovery
requests. Md. R. 2-403(a)(3). McCarthy, however, failed to file a motion to strike service,
a motion for a protective order, or to otherwise timely bring the matter to the hearing
judge’s attention in any way.

                                           - 19 -
       Each matter of which an admission is requested shall be deemed admitted
       unless, within 30 days after service of the request or within 15 days after the
       date on which that party’s initial pleading or motion is required, whichever
       is later, the party to whom the request is directed serves a response signed by
       the party or the party’s attorney.

Under the plain language of Maryland Rule 2-424(b), each matter referred to in a request

for admissions is automatically deemed admitted where the party to whom the request is

directed misses or ignores the deadline for responding to the request. There is no need for

the other party to seek, or for the trial court to issue, an order that the matters referred to in

a request for admissions are deemed admitted. Maryland Rule 2-432, which governs

motions to compel and motions for sanctions, and Maryland Rule 2-433, which governs

sanctions themselves, do not mention admissions, because no motion for sanctions or court

order is necessary for matters referred to in a request for admissions to be deemed admitted.

       Like the plain language of Maryland Rule 2-424(b), our attorney discipline case law

confirms as much. As we stated in Attorney Grievance Comm’n v. Barton, 442 Md. 91,

120-21, 110 A.3d 668, 685 (2015), “Maryland Rule 2-424(b) provides that any matter for

which an admission is requested is deemed admitted if a party fails to respond to the request

within 30 days.” (Footnote omitted). In other words, “one may make an admission by

timely filing a response to the request; however, by its terms, see Rule 2-424(b), that same

result occurs by default whenever the request for admissions is not timely responded to.”

Attorney Grievance Comm’n v. Robertson, 400 Md. 618, 635, 929 A.2d 576, 586 (2007).

By way of illustration, in Attorney Grievance Comm’n v. Kapoor, 391 Md. 505, 530, 894

A.2d 502, 517 (2006), this Court stated that, “[b]ecause Respondent did not respond to

Petitioner’s Request for Admission of Facts and Genuineness of Documents, each matter


                                              - 20 -
of which an admission was requested was deemed admitted and conclusively established

as a matter of law.” (Citing Md. R. 2-424).

       In this case, as a practical matter, McCarthy had the opportunity to view the request

for admissions as soon as the thumb drive was served on him on August 1, 2020. To be

sure, in the responses to the interrogatories and the request for production, in the motions

for reconsideration and to strike, and at oral argument, McCarthy indicated that he was

unwilling to plug the thumb drive into his computer. McCarthy, however, always had the

option of doing so, which would have allowed him to immediately view the request for

admissions.    As the hearing judge pointed out when addressing the motion for

reconsideration at the beginning of the disciplinary hearing, McCarthy could have plugged

the thumb drive into nearly any computer, and it should have taken him minimal time to

view the contents of the thumb drive. Indeed, McCarthy responded to the request for

admissions on November 6, 2020, which demonstrates that he was plainly able to access

the request for admissions in the form in which Bar Counsel provided it.

       That said, McCarthy is correct that Maryland Rule 1-321(a) generally contemplates

that a party will serve paper copies of discovery requests. Maryland Rule 1-321(a) governs

service of papers filed after the original pleading and states:

       Except as otherwise provided in these rules or by order of court, every
       pleading and other paper filed after the original pleading shall be served upon
       each of the parties. If service is required or permitted to be made upon a
       party represented by an attorney, service shall be made upon the attorney
       unless service upon the party is ordered by the court. Service upon the
       attorney or upon a party shall be made by delivery of a copy or by mailing it
       to the address most recently stated in a pleading or paper filed by the attorney
       or party, or if not stated, to the last known address. Delivery of a copy within
       this Rule means: handing it to the attorney or to the party; or leaving it at the


                                            - 21 -
       office of the person to be served with an individual in charge; or, if there is
       no one in charge, leaving it in a conspicuous place in the office; or, if the
       office is closed or the person to be served has no office, leaving it at the
       dwelling house or usual place of abode of that person with some individual
       of suitable age and discretion who is residing there. Service by mail is
       complete upon mailing.

The use of the phrase “delivery of a copy” in Maryland Rule 1-321(a) suggests that delivery

of a physical copy—i.e., a paper copy—is anticipated. This Court adopted Maryland Rule

1-321 in 1984, before electronic documents were as ubiquitous as they are today. Despite

the growth in use of electronic documents and media in the decades since then, this Court

has not amended Maryland Rule 1-321 to indicate that delivery of a copy may include

electronic documents or copies.

       In this case, though, McCarthy failed to timely bring to the hearing judge’s attention

any contention that service of the request for admissions via a thumb drive did not strictly

comply with Maryland Rule 1-321(a). Instead, McCarthy belatedly responded (over two

months after the response was due) to the request for admissions, which he had access to

from the day Bar Counsel served the request on him, and on the day of the disciplinary

hearing filed a motion to strike notice of service. Plainly, McCarthy waived or forfeited

any issue as to service of the request for admissions (as well as the service of the other

discovery requests), and the facts and genuineness of the documents referred to in the

request for admissions were automatically deemed admitted by operation of Maryland Rule

2-424(b). Simply put, with regard to both of the preliminary issues that he raises, i.e., the

need for a motion to compel and sufficiency of service, McCarthy sat on his hands. Before

the hearing judge, he failed to take any timely action whatsoever as to either matter. As



                                           - 22 -
such, there is no basis for determining an abuse of discretion on the hearing judge’s part in

denying the motion for reconsideration.

       We now turn to the merits of the attorney discipline proceedings. For the below

reasons, we disbar McCarthy.

                                     BACKGROUND

       The hearing judge found the following facts, which we summarize.

       On June 14, 1989, this Court admitted McCarthy to the Bar of Maryland. At all

relevant times, McCarthy maintained an office for the practice of law in Anne Arundel

County.

       McCarthy’s Representation of View Point in Breach of Contract Case

       In or about 2002, Radding established View Point, a healthcare technology

company. On February 25, 2013, in the Circuit Court for Baltimore City, View Point sued

Athena Health, Inc. (“Athena”) for breach of contract. On May 2, 2013, Athena removed

the case to the United States District Court for the District of Maryland. Eventually, Athena

moved for summary judgment.

       In 2014, Radding suffered a brain injury that caused him to experience

overstimulation of brain functions, affected his short-term memory, and limited his ability

to verbally communicate for extended periods of time. The hearing judge found that

McCarthy knew about Radding’s condition, as he acknowledged so in the answer to the

Petition for Disciplinary or Remedial Action and while testifying at the evidentiary hearing.

In or about December 2014, Radding terminated the representation of the attorney who had

been representing View Point in the contract case and retained McCarthy’s brother to


                                           - 23 -
represent View Point. In January 2015, McCarthy began assisting his brother in the

representation of View Point and began serving as the main point of contact for Radding.

       On February 18, 2016, the United States District Court for the District of Maryland

granted the motion for summary judgment against View Point and entered judgment in

Athena’s favor. In March 2016, on View Point’s behalf, McCarthy’s brother filed a notice

of appeal to the Fourth Circuit. In the same month, McCarthy’s brother terminated his

representation of View Point.

       On March 18, 2016, the Fourth Circuit issued a briefing order directing View Point

to file an opening brief and an appendix by April 27, 2016. On or about April 15, 2016,

Radding retained McCarthy to represent View Point before the Fourth Circuit, and

McCarthy entered his appearance on View Point’s behalf in the Fourth Circuit.9 On May

2, 2016, the Fourth Circuit issued an order changing the briefing schedule and directing

View Point to file an opening brief and an appendix by June 2, 2016. On June 8, 2016, the

Fourth Circuit sent McCarthy a notice stating that it had not received an opening brief and

an appendix on View Point’s behalf and that the Fourth Circuit would dismiss the appeal

for failure to prosecute unless View Point filed an opening brief, an appendix, and a motion

to extend time by June 23, 2016. McCarthy failed to file an opening brief, an appendix, or

a motion to extend time on View Point’s behalf and failed to inform Radding of the

shortfalls.



       9
        According to the request for admissions, McCarthy was retained to represent View
Point before the Fourth Circuit on or about February 20, 2016, and McCarthy entered his
appearance on View Point’s behalf before the Fourth Circuit on April 15, 2016.

                                           - 24 -
       On June 22, 2016, Radding sent McCarthy a text message that stated: “Whatever is

going on in the court of appeals you can update me with two sentences about the whole

thing. I would like to know what is going on so could you please give me an update thank

you[.]” Later on the same day, McCarthy sent Radding a text message that stated: “Jon for

God’s sake I am drafting and filing the brief and record extract. I will send you copy’s

[sic] once filed. There are no further updates possible.” (Brackets added by the hearing

judge). On June 23, 2016—the deadline for View Point to file an opening brief, an

appendix, and a motion to extend time—Radding sent McCarthy a text message that stated:

“Tom are we alive because I thought today was the very last day. When you get the

strength to type back please get in touch and let me know how it went thank you[.]” On

June 24 and 25, 2016, McCarthy sent Radding text messages that stated: “Sorry, I can’t

talk right now.”

       On June 24, 2016, the Fourth Circuit issued an order dismissing the appeal for

failure to prosecute. McCarthy failed to inform Radding of the dismissal of the appeal.

Between June and July 2016, Radding sent McCarthy several text messages inquiring about

the status of the appeal. McCarthy sent Radding a text message in reply to each that stated:

“Sorry, I can’t talk right now.”

       At some point, Radding learned on his own that the Fourth Circuit had dismissed

the appeal. On August 4, 2016, Radding sent McCarthy multiple text messages inquiring

about the status of the appeal and the dismissal. Later on the same day, McCarthy sent

Radding a text message that stated: “I can call you in about half hour – working on

reinstating the case and modified briefing schedule[.]” McCarthy never drafted or filed a


                                           - 25 -
motion to reinstate the appeal or took any other steps to protect View Point’s claim. The

hearing judge found that McCarthy’s statement “was a knowing and intentional

misrepresentation made in an attempt to placate Mr. Radding and conceal the fact that the

Respondent had not actually made any effort at all to reinstate View Point’s appeal[.]”

             McCarthy’s Representation of Radding in Foreclosure Case

       In March 2015, Radding’s home became the subject of a foreclosure case in the

Circuit Court for Anne Arundel County. In September 2015, Radding terminated the

representation of the attorney who had been representing him in the foreclosure case. In

October 2015, Radding began exclusively relying on advice from McCarthy concerning

the foreclosure case.

       On March 24, 2016, this Court temporarily suspended McCarthy from the practice

of law in Maryland for nonpayment of the annual assessment to the Client Protection Fund.

McCarthy failed to inform Radding of the suspension and continued to provide him with

advice concerning the foreclosure case, including guidance regarding the completion of a

loss mitigation package. Additionally, on Radding’s behalf and as his counsel, during the

time of the suspension, McCarthy communicated with representatives of the mortgage

servicing company. On February 16, 2017, this Court reinstated McCarthy to the practice

of law in Maryland.

                              Bar Counsel’s Investigation

       In October 2017, Radding caused a complaint against McCarthy to be filed with Bar

Counsel. On July 25, 2018, Bar Counsel wrote to McCarthy and requested information

regarding his representation of Radding by August 15, 2018. McCarthy failed to timely


                                          - 26 -
respond. On September 5, 2018, McCarthy requested an extension of time to respond to

Bar Counsel’s request for information. Bar Counsel granted the request and directed

McCarthy to submit a written response by September 19, 2018. McCarthy again failed to

respond.

       On October 4, 2018, Bar Counsel wrote to McCarthy and requested a written

response by October 19, 2018. McCarthy once again failed to respond. On November 29,

2018, Bar Counsel notified McCarthy that the matter had been docketed for further

investigation and requested a written response by December 10, 2018. McCarthy yet again

failed to respond.

       An investigator for Bar Counsel contacted McCarthy and arranged to interview him

on December 21, 2018. McCarthy appeared for the interview but failed to bring a written

response to Bar Counsel’s request for information. On January 8, 2019, McCarthy

provided a partial response to Bar Counsel’s request for information.

       Bar Counsel communicated with McCarthy and confirmed with him that he would

be available for a statement under oath on March 21, 2019. On March 6, 2019, Bar Counsel

wrote to McCarthy and enclosed a subpoena to appear for a statement under oath on March

21, 2019 at 11:00 a.m. On March 21, 2019, at 10:33 a.m., McCarthy contacted Bar Counsel

by telephone and e-mail and requested that the statement under oath be postponed to give

him time to retain counsel. With McCarthy’s consent, Bar Counsel rescheduled the

statement under oath for April 4, 2019 at 11:00 a.m.

       On April 4, 2019, at 11:11 a.m., McCarthy e-mailed Bar Counsel a document

entitled: “Chronology of Representation of View[ P]oint Medical Systems, LLC and


                                          - 27 -
Jonathan B. Radding.” In the document, McCarthy failed to respond to Bar Counsel’s

questions regarding his representation of Radding. At approximately 11:35 a.m., without

counsel, McCarthy appeared for the statement under oath. While giving the statement

under oath, McCarthy stated that he intended to provide Bar Counsel with a full written

response “in the next couple of days.” McCarthy failed to provide Bar Counsel with an

additional response.

       On May 3, 2019, Bar Counsel wrote to McCarthy and requested a response by May

10, 2019. McCarthy e-mailed Bar Counsel to confirm that he received the letter but failed

to otherwise respond in any manner.

                       Aggravating Factors and Mitigating Factors

       The hearing judge found seven aggravating factors. First, the hearing judge found

that McCarthy had a dishonest or selfish motive, given that he “made a knowing and

intentional misrepresentation of material fact to a client in an effort to conceal the extent

of his misconduct.” Second and third, the hearing judge found that McCarthy engaged in

a pattern of misconduct and multiple violations of the MARPC, given that McCarthy

violated numerous MARPC when representing View Point and Radding and during Bar

Counsel’s investigation. Fourth, the hearing judge found that McCarthy engaged in bad

faith obstruction of this attorney discipline proceeding, as shown by his knowing and

intentional failure to comply with Bar Counsel’s many requests for information during Bar

Counsel’s investigation and his purposeful failure to provide timely responses to discovery

requests. Fifth, the hearing judge found that McCarthy refused to acknowledge the

wrongful nature of his misconduct and attempted to blame Radding for his own failures.


                                           - 28 -
Sixth, the hearing judge found that Radding, the victim, had suffered a brain injury in 2014,

which affected his memory and ability to communicate verbally, that McCarthy knew as

much, and that, as such, McCarthy “had a heightened responsibility to protect the interests

of his client and truthfully, timely and fully communicate with him, as well as prosecute

his interests in all legal matters for which he was entrusted.” The hearing judge noted that,

in mitigation testimony, McCarthy attempted to use Radding’s medical and mental

conditions as an excuse for his misconduct and stated that McCarthy had “demonstrated a

profound lack of understanding, empathy and remorse for a vulnerable victim.” Seventh,

the hearing judge found that McCarthy had substantial experience in the practice of law,

given that he was admitted to the Bar of Maryland in 1989.

       The hearing judge found that McCarthy’s misconduct was mitigated by the absence

of prior attorney discipline and good character and reputation.10 The hearing judge

determined that McCarthy failed to establish, by a preponderance of the evidence, that his

misconduct was mitigated by personal or emotional problems or the unlikelihood of

repetition of his misconduct. The hearing judge “categorically rejected” McCarthy’s

“breathtaking assertion” at the disciplinary hearing that Radding “caused him emotional

problems to the extent that he missed filing deadlines and then lied to” Radding. The


       10
         At the disciplinary hearing, over Bar Counsel’s objection, the hearing judge
permitted McCarthy to testify about his own character and reputation. McCarthy testified
that he had previously worked as an official with the World Bank and was responsible for
and accepted as an expert in “global integrity, especially international -- in internationally
financed development projects.” McCarthy testified that he has a reputation for providing
pro bono assistance “for people who have needs not only here in the United States, but also
abroad.” McCarthy added that he had performed work for a number of clients on a pro
bono basis in the District of Columbia in landlord-tenant matters.

                                            - 29 -
hearing judge stated that, at the disciplinary hearing, after he asked McCarthy to address

the alleged unlikelihood of repetition of his misconduct, McCarthy “continued to blame”

Radding “and never even addressed the mechanics of meeting deadlines, truthfully

communicating with clients or seeking to decline further representation and striking one’s

appearance when appropriate.”11

                               STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews for clear error a hearing

judge’s findings of fact and reviews without deference a hearing judge’s conclusions of

law. See Md. R. 19-741(b)(2)(B); Attorney Grievance Comm’n v. Slate, 457 Md. 610,

626, 180 A.3d 134, 144 (2018); Md. R. 19-741(b)(1). This Court determines whether clear

and convincing evidence establishes that a lawyer violated an MARPC. See Md. R. 19-

727(c).

                                      DISCUSSION

                                   (A) Findings of Fact

       With the exception of his request for a new evidentiary hearing, which is addressed

above, McCarthy does not specifically except to the hearing judge’s findings of fact. Bar

Counsel does not except to any of the hearing judge’s findings of fact. Under Maryland


       11
         At the disciplinary hearing, McCarthy testified that “significant emotional and
personal issues [] arose here primarily because of the behavior that was exhibited by”
Radding and that Radding was “an extremely difficult client. He was suffering from a
number of physical ailments but also mental ailments.” Later, the hearing judge brought
up the mitigating factor of unlikelihood of repetition of misconduct and asked McCarthy
how, in the future, he would deal with missed deadlines, a difficult client, or a client with
a disability. When responding to the hearing judge’s question, McCarthy testified that
Radding caused him “emotional distress[,]” which “clouded[ his] judgment[.]”

                                           - 30 -
Rule 19-741(b)(2)(A), where neither Bar Counsel nor the respondent excepts to a hearing

judge’s findings of fact, this Court “may treat the findings of fact as established.” In other

words, Maryland Rule 19-741(b)(2)(A) gives this Court the discretion to treat findings of

fact as established in the absence of exceptions to those findings. See Attorney Grievance

Comm’n v. Colton-Bell, 434 Md. 553, 572, 76 A.3d 1096, 1107 (2013). In this case, we

exercise our discretion to treat the hearing judge’s findings of fact as established.

                                  (B) Conclusions of Law

       Again, other than the request for a new evidentiary hearing, McCarthy does not

specifically except to the hearing judge’s conclusions of law and Bar Counsel has no

exceptions. To the extent that the hearing judge determined that McCarthy violated

MARPC 1.4(a)(3), we do not sustain the violation as Bar Counsel did not charge a violation

of the subsection in the Petition for Disciplinary or Remedial Action. We uphold the

remainder of the hearing judge’s conclusions of law.

                                  MARPC 1.3 (Diligence)

       “An attorney shall act with reasonable diligence and promptness in representing a

client.” MARPC 1.3. The hearing judge concluded that McCarthy violated MARPC 1.3

in the following three instances. First, McCarthy failed to file an opening brief or an

appendix on View Point’s behalf by the initial June 2, 2016 deadline. Second, McCarthy

failed to file an opening brief, an appendix, or a motion to extend time on View Point’s

behalf by the June 23, 2016 deadline. Third, McCarthy failed to adequately communicate

with Radding about the appeal. Clear and convincing evidence supports the hearing

judge’s conclusions. By failing to meet more than one filing deadline and failing to


                                            - 31 -
conscientiously communicate with Radding, McCarthy failed to act with reasonable

diligence and promptness.

                                MARPC 1.4 (Communication)

       MARPC 1.4 states:

       (a) An attorney shall:

               (1) promptly inform the client of any decision or circumstance with
       respect to which the client’s informed consent, as defined in Rule 19-301.0
       (f) (1.0), is required by these Rules;

              (2) keep the client reasonably informed about the status of the matter;

              (3) promptly comply with reasonable requests for information; and

              (4) consult with the client about any relevant limitation on the
       attorney’s conduct when the attorney knows that the client expects assistance
       not permitted by the [MARPC] or other law.

       (b) An attorney shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.

       The hearing judge concluded that McCarthy violated MARPC 1.4(a) and 1.4(b) in

the following four instances. First, McCarthy failed to inform Radding that he had failed

to file an opening brief or an appendix on View Point’s behalf by the June 2, 2016 deadline

and that he had failed to file an opening brief, an appendix, or a motion to extend time on

View Point’s behalf by the June 23, 2016 deadline. Second, on June 22, 2016, McCarthy

misstated to Radding that he was “drafting and filing the brief and record extract.” Third,

on August 4, 2016, McCarthy knowingly and intentionally misrepresented to Radding that

he was “working on reinstating the case and modified briefing schedule[.]” Fourth,

McCarthy failed to inform Radding that, on March 24, 2016, this Court suspended him



                                           - 32 -
from the practice of law in Maryland for nonpayment of the annual assessment to the Client

Protection Fund. The hearing judge also concluded that McCarthy violated MARPC 1.4

by “failing to provide substantive and truthful responses to Mr. Radding’s numerous

requests for information regarding the appeal.”12

       Given that MARPC 1.4(a)(2) requires an attorney to “keep the client reasonably

informed about the status of the matter” and that MARPC 1.4(b) requires an attorney to

“explain a matter to the extent reasonably necessary to permit the client to make informed

decisions regarding the representation[,]” it is plain that the hearing judge’s conclusion that

McCarthy violated MARPC 1.4(a) and 1.4(b) is supported by clear and convincing

evidence. McCarthy did not inform Radding of his failures to meet filing deadlines,

misstated to Radding that he was drafting and filing a brief and record extract, and

knowingly and intentionally misrepresented to Radding that he was working on reinstating

the appeal. Knowing of McCarthy’s failure to meet filing deadlines and misrepresentations

necessarily would have assisted Radding in making informed decisions about the

representation, including whether to terminate McCarthy’s representation of View Point.

MARPC 1.4(a)(4) requires an attorney to “consult with the client about any relevant

limitation on the attorney’s conduct when the attorney knows that the client expects


       12
        Although Bar Counsel charged McCarthy with violating MARPC 1.4(a)(1), the
hearing judge does not appear to have concluded that McCarthy violated that provision,
which requires an attorney to “promptly inform the client of any decision or circumstance
with respect to which the client’s informed consent . . . is required[.]” Nothing in the
hearing judge’s findings of fact indicates that McCarthy was ever required to obtain
Radding’s informed consent. And, as mentioned above, Bar Counsel did not charge
McCarthy with violating MARPC 1.4(a)(3), which requires an attorney to “promptly
comply with reasonable requests for information.”

                                            - 33 -
assistance not permitted by the [MARPC] or other law.” The hearing judge’s conclusion

that McCarthy violated MARPC 1.4(a)(4) by failing to inform Radding of his suspension

from the practice of law in Maryland for nonpayment of the annual assessment to the Client

Protection Fund is also supported by clear and convincing evidence.13

MARPC 1.16(a)(1) (Terminating Representation), 5.5(a) (Unauthorized Practice of
Law), 5.5(b)(2) (Misrepresenting that Attorney is Admitted), and 8.4(b) (Criminal
                                      Act)

       The hearing judge concluded that McCarthy violated MARPC 1.16(a)(1), 5.5(a),

5.5(b)(2), and 8.4(b). MARPC 1.16(a)(1) provides that “an attorney shall not represent a


       13
         We are mindful that MARPC 1.4(a)(4) requires that the attorney know that the
client expects assistance not permitted by law and that the hearing judge did not expressly
conclude that McCarthy knew he had been suspended from the practice of law in Maryland.
It is an attorney’s obligation to keep current the attorney’s contact information with the
Client Protection Fund and to satisfy the annual assessment obligation. In 2016, at the time
that McCarthy was suspended from the practice of law in Maryland for nonpayment of the
annual assessment to the Client Protection Fund, Maryland Rule 16-811.5(b) (2016)
required that each attorney provide to the trustees of the Client Protection Fund written
notice “of every change in the attorney’s resident address, business address, e-mail address,
telephone number, or facsimile number within 30 days of the change” and provided that
the trustees had “the right to rely on the latest information received by them for all billing
and other correspondence.” Maryland Rule 16-811.6(b)(1) (2016) provided that the
trustees send a delinquency notice to an attorney about the failure to pay the annual
assessment and that such a delinquency notice include the statement that failure to pay the
amount owed within thirty days would “result in the entry of an order by the Court of
Appeals prohibiting the attorney from practicing law in the State.” Maryland Rule 16-
811.6(b)(2) (2016) provided that “mailing by the trustees of the notice of delinquency
constitute[d] service of the notice on the attorney.” If an attorney failed to remedy the
delinquency and an order of temporary suspension was entered, a copy of the order was
required to be mailed to each attorney named in the suspension order at the attorney’s last
address as it appeared with the trustees. See Md. R. 16-811.6(d)(2) (2016). Mailing of a
copy of the order to the attorney constituted service of the order on the attorney. See id.
In addition, once an order of temporary suspension was issued, in addition to notice of such
an order being distributed to various courts and offices, the Clerk of the Court of Appeals
was required to post the order to the Judiciary’s website. See Md. R. 16-811.8(a), (b)
(2016).

                                            - 34 -
client or, where representation has commenced, shall withdraw from the representation of

a client if[] the representation will result in violation of the [MARPC] or other law[.]”

MARPC 5.5(a) provides that “[a]n attorney shall not practice law in a jurisdiction in

violation of the regulation of the legal profession in that jurisdiction, or assist another in

doing so.” MARPC 5.5(b)(2) provides that “[a]n attorney who is not admitted to practice

in this jurisdiction shall not . . . hold out to the public or otherwise represent that the

attorney is admitted to practice law in this jurisdiction.” MARPC 8.4(b) provides that “[i]t

is professional misconduct for an attorney to . . . commit a criminal act that reflects

adversely on the attorney’s honesty, trustworthiness or fitness as an attorney in other

respects[.]”

       Md. Code Ann., Bus. Occ. & Prof. (1989, 2018 Repl. Vol.) (“BOP”) § 10-601(a)

provides that, “[e]xcept as otherwise provided by law, a person may not practice, attempt

to practice, or offer to practice law in the State unless admitted to the Bar.” Generally, a

person who violates BOP § 10-601 “is guilty of a misdemeanor and on conviction is subject

to a fine not exceeding $5,000 or imprisonment not exceeding 1 year or both.” BOP § 10-

606(a)(3).

       The hearing judge’s conclusions regarding McCarthy’s violation of the above

MARPC are supported by clear and convincing evidence. The record demonstrates that

McCarthy was suspended from the practice of law in Maryland on March 24, 2016 for

nonpayment of the Client Protection Fund’s annual assessment. On February 16, 2017,

nearly a year later, McCarthy was reinstated to the practice of law in Maryland. McCarthy

violated MARPC 1.16(a)(1) by continuing to provide legal advice to Radding and


                                            - 35 -
contacting a representative of a mortgage servicing company as Radding’s attorney while

he was suspended from the practice of law in Maryland for nonpayment of the annual

assessment to the Client Protection Fund. Likewise, McCarthy violated MARPC 5.5(a)

and 5.5(b)(2) by engaging in the unauthorized practice of law and holding himself out to

be Radding’s attorney when he represented and provided legal advice to Radding in the

foreclosure case and contacted a mortgage servicer on Radding’s behalf while he was

suspended from the practice of law in Maryland. Given that BOP § 10-601(a) prohibits

practicing law in Maryland without being admitted to the Bar of Maryland, it is evident

that by continuing to provide legal advice to Radding and taking action as his attorney, i.e.,

practicing law, after his suspension, McCarthy violated BOP § 10-601(a) (which is a

misdemeanor offense), and, as the hearing judge found, also violated MARPC 8.4(b).

      MARPC 8.1(b) (Failing to Respond to Lawful Demand for Information)

       “[A]n attorney . . . in connection with a disciplinary matter[] shall not . . . knowingly

fail to respond to a lawful demand for information from [a] disciplinary authority[.]”

MARPC 8.1(b). The hearing judge concluded that McCarthy violated MARPC 8.1(b) by

knowingly and intentionally failing to provide timely and complete responses to Bar

Counsel’s lawful demands for information. Clear and convincing evidence supports the

hearing judge’s conclusion.      After Radding caused a complaint to be filed against

McCarthy, McCarthy failed to respond to requests for information that Bar Counsel made

in July 2018, September 2018, October 2018, and November 2018. Additionally, other

than confirming that he had received Bar Counsel’s letter, McCarthy failed to respond to a

request for information that Bar Counsel made in May 2019. Although McCarthy provided


                                            - 36 -
Bar Counsel with some information in the form of a partial response in January 2019 and

a chronology document that was not responsive to Bar Counsel’s requests in April 2019,

he never provided Bar Counsel with a complete response to Bar Counsel’s questions

concerning his representation of View Point and Radding.

            MARPC 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation)

       “It is professional misconduct for an attorney to . . . engage in conduct involving

dishonesty, fraud, deceit or misrepresentation.” MARPC 8.4(c). The hearing judge

concluded that McCarthy violated MARPC 8.4(c) by knowingly and intentionally

misrepresenting to Radding that he was “working on reinstating the case and modified

briefing schedule.”    Clear and convincing evidence supports the hearing judge’s

conclusion. McCarthy’s statement to Radding was intentionally dishonest; he plainly

failed to draft a motion to reinstate the appeal. Indeed, as the hearing judge found,

“[d]espite his assurances to [] Radding, [McCarthy] failed to draft or file a motion to

reinstate the appeal or take any steps to protect View Point’s claim.”

       A review of the record reveals that, after the text message of August 4, 2016, in

which McCarthy misrepresented that he was working on reinstating the appeal, Radding

repeatedly texted McCarthy over a period of six months, until February 2017, at various

times inquiring about the status of the appeal and whether the case had been reinstated. 14

For example, on August 22, 2016, at 10:59:45 a.m., Radding texted:



       14
         The request for admissions and exhibits, which were admitted into evidence at the
disciplinary hearing, included an exhibit containing a series of text messages between
Radding and McCarthy.

                                           - 37 -
       Tom I’m asking you if you intend to file court papers to reinstate the lawsuit
       at the Appellate Court including a brief motion or any other documents that
       are required by the federal court to have the case reinstated and do you plan
       on filing the next question is when do you plan on filing those are very simple
       questions. Please advise me it’s very simple thank you[.]

Later on the same day, at 05:34:17 p.m., Radding texted:

       Tom I ask[ed] my friend to borrow the money for the legal brief and he’s
       asking me if it has been filed and I told him no it’s two months delayed and
       my attorney has not given me a date yet. . . . Please advise me what you plan
       to do with the $600 for the appeal and that it’s going to be put to use for what
       it was given to you for and that is to follow [sic] the legal brief.

As late as February 4, 2017, Radding texted:

       Tom could you call me back please. Just let me know what time and day is
       good for you and you can call me anytime actually that would be fine thank
       you I hope everything’s going well and you’re getting close to filing the
       appeal. The last time we discussed the appeal you were working on it and
       said you would communicate with me when you were close to filing. Can
       you please tell me if we getting close to filing yet thank you.

       On February 12, 2017, McCarthy texted Radding: “You did not give me any monies

for the appeal or any other purpose[.]” Radding and McCarthy thereafter exchanged

messages about whether Radding had forwarded money to McCarthy (with McCarthy

disputing this) and the status of the appeal. The final text message in the exhibit is dated

February 14, 2017, at 02:37:34 p.m. in which Radding texted McCarthy that he had

determined that a person he identified as the clerk for the Fourth Circuit said “that the case

cannot be reopened its been too long and the statute for filing is over.” Radding ended the

text message by asking McCarthy what he planned to do about the situation. The text

messages confirm the hearing judge’s conclusion that, despite advising Radding that he

was working on having the appeal reinstated, this was a knowing and intentional



                                            - 38 -
misrepresentation as McCarthy failed to draft or file a motion to reinstate the appeal or take

any measures to safeguard View Point’s claim even with Radding’s continual inquiries.

      MARPC 8.4(d) (Conduct that is Prejudicial to Administration of Justice)

       “It is professional misconduct for an attorney to . . . engage in conduct that is

prejudicial to the administration of justice[.]” MARPC 8.4(d). “Generally, a lawyer

violates M[A]RPC 8.4(d) where the lawyer’s conduct would negatively impact the

perception of the legal profession of a reasonable member of the public.” Slate, 457 Md.

at 645, 180 A.3d at 155 (cleaned up). The hearing judge concluded that McCarthy violated

MARPC 8.4(d) by failing to diligently protect Radding’s interests and attempting to

conceal his failures by initially ignoring Radding and then making a knowing and

intentional misrepresentation to Radding. Clear and convincing evidence supports the

hearing judge’s conclusion. Among other things, McCarthy’s failures of diligence and

communication, as well as his knowing and intentional misrepresentation to Radding,

would certainly negatively impact the perception of the legal profession of a reasonable

member of the public.

                          MARPC 8.4(a) (Violating the MARPC)

       “It is professional misconduct for an attorney to[] violate . . . the” MARPC.

MARPC 8.4(a). Clear and convincing evidence supports the hearing judge’s conclusion

that McCarthy violated MARPC 8.4(a). As discussed above, McCarthy violated MARPC

1.3, 1.4(a), 1.4(b), 1.16(a)(1), 5.5(a), 5.5(b)(2), 8.1(b), 8.4(b), 8.4(c), and 8.4(d).

                                         (C) Sanction

       Bar Counsel recommends that we disbar McCarthy. At oral argument, after being


                                             - 39 -
asked his recommendation as to the appropriate sanction, McCarthy suggested that we

consider suspending him from the practice of law in Maryland with the right to apply for

reinstatement. McCarthy did not expressly characterize the proposed suspension as an

indefinite one or identify a period of time for such a suspension.

       In Slate, 457 Md. at 646-47, 180 A.3d at 155-56, this Court stated:

       This Court sanctions a lawyer not to punish the lawyer, but instead to protect
       the public and the public’s confidence in the legal profession. This Court
       accomplishes these goals by: (1) deterring other lawyers from engaging in
       similar misconduct; and (2) suspending or disbarring a lawyer who is unfit
       to continue to practice law.

       In determining an appropriate sanction for a lawyer’s misconduct, this Court
       considers: (1) the M[A]RPC that the lawyer violated; (2) the lawyer’s mental
       state; (3) the injury that the lawyer’s misconduct caused or could have
       caused; and (4) aggravating factors and/or mitigating factors.

       Aggravating factors include: (1) prior attorney discipline; (2) a dishonest or
       selfish motive; (3) a pattern of misconduct; (4) multiple violations of the
       M[A]RPC; (5) bad faith obstruction of the attorney discipline proceeding by
       intentionally failing to comply with rules or orders of the disciplinary agency;
       (6) submission of false evidence, false statements, or other deceptive
       practices during the attorney discipline proceeding; (7) a refusal to
       acknowledge the misconduct’s wrongful nature; (8) the victim’s
       vulnerability; (9) substantial experience in the practice of law; (10)
       indifference to making restitution or rectifying the misconduct’s
       consequences; (11) illegal conduct, including that involving the use of
       controlled substances; and (12) likelihood of repetition of the misconduct.

       Mitigating factors include: (1) the absence of prior attorney discipline; (2)
       the absence of a dishonest or selfish motive; (3) personal or emotional
       problems; (4) timely good faith efforts to make restitution or to rectify the
       misconduct’s consequences; (5) full and free disclosure to Bar Counsel or a
       cooperative attitude toward the attorney discipline proceeding; (6)
       inexperience in the practice of law; (7) character or reputation; (8) a physical
       disability; (9) a mental disability or chemical dependency, including
       alcoholism or drug abuse, where: (a) there is medical evidence that the
       lawyer is affected by a chemical dependency or mental disability; (b) the
       chemical dependency or mental disability caused the misconduct; (c) the


                                            - 40 -
       lawyer’s recovery from the chemical dependency or mental disability is
       demonstrated by a meaningful and sustained period of successful
       rehabilitation; and (d) the recovery arrested the misconduct, and the
       misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
       proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
       (13) remoteness of prior violations of the M[A]RPC; and (14) unlikelihood
       of repetition of the misconduct.

(Cleaned up).

       Earlier this year, in Attorney Grievance Comm’n v. Davenport, 472 Md. 20, 36, 31-

34, 244 A.3d 1032, 1041, 1038-40 (2021), this Court disbarred an attorney who violated

MARPC 1.1, 1.2(a), 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(b), 1.5(a), 1.15(a), 1.16(d), 8.1(b), and

8.4(d). The attorney abandoned his representation of a client in a divorce and custody case

and failed to provide any services of value, such as appearing at hearings, notifying the

client of court dates, and providing the client with information regarding the status of the

case. See id. at 35, 27, 244 A.3d at 1040-41, 1036. We pointed out that, if the attorney

“had a valid excuse for his inability to represent [his client], he did not communicate that

to anyone, including his client.” Id. at 35-36, 244 A.3d at 1041. The attorney also charged

an unreasonable fee, failed to deposit the unearned fee into an attorney trust account, failed

to refund the unearned fee, failed to notify the client and the trial court of the termination

of the representation, and knowingly and intentionally failed to respond to Bar Counsel’s

numerous lawful demands for information. See id. at 33-34, 244 A.3d at 1039-40.

       The attorney did not appear at the disciplinary hearing or otherwise participate in

the disciplinary process and as such failed to offer evidence of any mitigating factors. See

id. at 25, 35, 244 A.3d at 1035, 1040. The attorney’s misconduct was aggravated by

multiple violations of the MARPC, bad faith obstruction of the attorney discipline


                                            - 41 -
proceeding, substantial experience in the practice of law, and indifference to making

restitution. See id. at 35, 244 A.3d at 1040. In imposing the sanction of disbarment, we

observed that we had previously disbarred attorneys who abandoned the representation of

clients and failed to respond to Bar Counsel’s demands for information. See id. at 36, 244

A.3d at 1041.

       Bar Counsel draws our attention to the case of Attorney Grievance Comm’n v.

Miller, 467 Md. 176, 183, 238, 221, 223 A.3d 976, 1012, 980, 1002 (2020), in which this

Court disbarred an attorney who violated MARPC 1.3, 1.4(a), 1.4(b), 1.5(a), 8.1(a), 8.1(b),

8.4(c), and 8.4(d). In Miller, a client retained the attorney to represent her in an adoption

proceeding, and the attorney drafted, but never filed, a petition for adoption. See id. at

184-85, 191, 223 A.3d at 981, 985. The attorney failed to inform the client as much, failed

to keep the client informed regarding any outstanding balances, charged an unreasonable

fee, and failed to comply with all of Bar Counsel’s lawful demands for documentation. See

id. at 191-92, 223 A.3d at 985. Additionally, the attorney made misrepresentations, and

provided falsified documents, to the client and Bar Counsel. See id. at 192, 223 A.3d at

985.

       The attorney’s misconduct was aggravated by a dishonest or selfish motive, multiple

violations of the MARPC, submission of false statements during the attorney discipline

proceeding, and substantial experience in the practice of law. See id. at 234, 223 A.3d at

1009-10. The attorney’s misconduct was mitigated by the absence of prior attorney

discipline and good character and reputation. See id. at 225, 223 A.3d at 1004. This Court

observed that “disbarment is generally the appropriate sanction for intentionally dishonest


                                           - 42 -
conduct, unless an attorney can establish the existence of ‘compelling extenuating

circumstances justifying a lesser sanction.’” Id. at 228, 223 A.3d at 1006 (quoting Attorney

Grievance Comm’n v. Vanderlinde, 364 Md. 376, 413, 773 A.2d 463, 485 (2001)). This

Court determined that, “given the multitude of violations of the MARPC[ the attorney]

engaged in and the overarching dishonesty undergirding a substantial number of these

violations, disbarment [was] the only appropriate sanction.” Miller, 467 Md. at 238, 223

A.3d at 1012.

       Here, McCarthy violated numerous MARPC in his representation of View Point and

Radding. McCarthy missed filing deadlines, failed to disclose that he missed the filing

deadlines, failed to adequately communicate with his client, engaged in the unauthorized

practice of law, and failed to timely respond to lawful demands from Bar Counsel. And,

significantly, McCarthy violated MARPC 8.4(c) by knowingly and intentionally

misrepresenting to Radding that he was working on having View Point’s appeal reinstated.

       McCarthy’s misconduct caused harm. Because of McCarthy’s failure to meet filing

deadlines, the Fourth Circuit dismissed View Point’s appeal. The dismissal effectively

eliminated any chance of reviving View Point’s claim for breach of contract, as to which

the United States District Court for the District of Maryland had granted summary

judgment in the defendant’s favor.

       The hearing judge found, and we agree, that McCarthy’s misconduct is aggravated

by seven factors. First, McCarthy had a dishonest or selfish motive, given that he attempted

to conceal his failure to make any effort to have the appeal reinstated by knowingly and

intentionally misrepresenting to Radding that he was working on reinstating the appeal.


                                           - 43 -
Second and third, McCarthy engaged in a pattern of misconduct and multiple violations of

the MARPC, including misconduct while representing View Point and Radding and during

Bar Counsel’s investigation. Fourth, McCarthy engaged in bad faith obstruction of the

attorney discipline proceeding, as shown by his knowing and intentional failure to comply

with Bar Counsel’s many requests for information during the investigation of Radding’s

complaint. Fifth, McCarthy refused to acknowledge the wrongful nature of his misconduct

and instead attempted to blame Radding for his own failures. Sixth, Radding, who had

incurred a brain injury affecting his memory and ability to communicate verbally, which

was known to McCarthy, was a vulnerable victim. Seventh, McCarthy had substantial

experience in the practice of law, given that he had been a member of the Bar of Maryland

for approximately twenty-seven years at the time his misconduct began.

      The hearing judge determined that McCarthy’s misconduct is mitigated by only two

factors: lack of prior attorney discipline and good character and reputation.15 The hearing

judge found that McCarthy failed to prove that his misconduct was mitigated by personal

or emotional problems or that he was unlikely to repeat his misconduct, and McCarthy has

not excepted to the hearing judge’s determination.

      We conclude that the appropriate sanction for McCarthy’s misconduct is



      15
         Despite having objected to McCarthy testifying to his own character and
reputation at the disciplinary hearing, in this Court, Bar Counsel does not except to the
hearing judge’s finding of the mitigating factor of good character and reputation. In the
absence of an exception from Bar Counsel, we will not disturb the hearing judge’s finding.
In considering the appropriate sanction, however, we give this mitigating factor little
weight as it was established entirely by McCarthy’s own testimony. We agree that the
mitigating factor of lack of prior discipline is applicable.

                                          - 44 -
disbarment. With the self-serving purpose of concealing his failure to make any effort to

have View Point’s appeal reinstated after it was dismissed because he failed to file an

opening brief, an appendix, or a motion to extend time, McCarthy knowingly and

intentionally misrepresented to Radding that he was working on reinstating the appeal.

McCarthy engaged in intentional dishonesty absent compelling extenuating circumstances

that are generally necessary to preclude disbarment, see Miller, 467 Md. at 228, 223 A.3d

at 1006, and, indeed, absent any significant mitigating factors. Making matters even worse,

in addition to engaging in intentional dishonesty, McCarthy failed to meet filing deadlines

which resulted in his client’s case being dismissed. McCarthy also failed to adequately

communicate with Radding, engaged in the unauthorized practice of law, and knowingly

and intentionally failed to provide timely and complete responses to Bar Counsel’s

numerous requests for information and documentation.            McCarthy’s misconduct is

aggravated by a dishonest or selfish motive, bad faith obstruction of the attorney discipline

proceeding, and other factors. Together, all of these circumstances make clear that

disbarment is the appropriate sanction.

       The disbarment of the attorney in Davenport, 472 Md. 20, 244 A.3d 1032, confirms

our conclusion that disbarment is likewise warranted in this case. In Davenport, we

disbarred an attorney who abandoned his representation of a client and failed to respond at

all to Bar Counsel’s demands for information, and we observed that we had previously

disbarred attorneys for such misconduct. See id. at 35-36, 244 A.3d at 1040-41. Similarly,

McCarthy engaged in disbarment-worthy ethical failures. Both McCarthy and the attorney

in Davenport abandoned representation of clients and failed to communicate to anyone,


                                           - 45 -
including the clients, any valid excuse for doing so. See id. at 35-36, 244 A.3d at 1040-41.

Both McCarthy and the attorney in Davenport failed to do what they had been retained to

do—in one instance, prosecute an appeal and, in the other, provide representation in a

divorce and custody case, respectively. See id. at 27, 244 A.3d at 1036. And, the attorney

in Davenport knowingly and intentionally failed to respond to Bar Counsel’s request for

information while McCarthy knowingly and intentionally failed to provide timely and

complete responses to Bar Counsel. See id. at 25-26, 244 A.3d at 1035.

       Indeed, the circumstances of this attorney discipline proceeding warrant disbarment

even more than those of Davenport. The attorney in Davenport was not determined to have

violated MARPC 8.4(c). See id. at 30 n.3, 244 A.3d at 1038 n.3. By contrast, McCarthy

violated MARPC 8.4(c) by knowingly and intentionally misrepresenting to Radding that

he was working on reinstating the appeal. In other words, McCarthy did more than fail to

provide a valid explanation for mishandling the appeal, he engaged in intentional

dishonesty to cover his tracks. Like Miller, this attorney discipline proceeding implicates

the principle that “disbarment is generally the appropriate sanction for intentionally

dishonest conduct[.]” Id. at 228, 223 A.3d at 1006 (citation omitted). McCarthy’s violation

of MARPC 8.4(c) along with all of the other MARPC violations and the presence of such

numerous aggravating factors demonstrate that disbarment is warranted.

       For all of the reasons herein, we disbar McCarthy.


                                   IT IS SO ORDERED; RESPONDENT SHALL PAY
                                   ALL COSTS AS TAXED BY THE CLERK OF
                                   THIS COURT, INCLUDING COSTS OF ALL
                                   TRANSCRIPTS, PURSUANT TO MARYLAND


                                           - 46 -
RULE 19-709(d), FOR WHICH SUM JUDGMENT
IS ENTERED IN FAVOR OF THE ATTORNEY
GRIEVANCE        COMMISSION     AGAINST
THOMAS MCCARTHY, JR.




     - 47 -